NO. 12-14-00308-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

CONNIE FRAZIER,                                     §        APPEAL FROM THE
APPELLANT

V.                                                  §        COUNTY COURT AT LAW #3

IRINEO GARCIA,
APPELLEE                                            §        SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
        This pro se appeal is being dismissed for failure to comply with the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 42.3(c). The judgment in this case was signed on
October 16, 2014. Appellant timely filed a notice of appeal that failed to contain the information
required by Texas Rules of Appellate Procedure 9.5 and 25.1(e), i.e., a certificate of service
showing service on all parties to the trial court's judgment.
        On December 10, 2014, Appellant was notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply with Rules 9.5 and
25.1(e). She was further notified that unless she filed an amended notice of appeal on or before
January 9, 2015, the appeal would be referred to the court for dismissal. See TEX. R. APP. P.
42.3(c). The deadline for filing an amended notice of appeal has passed, and Appellant has not
corrected her defective notice of appeal. Accordingly, the appeal is dismissed for failure to
comply with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3(c); Feist v. Berg,
No. 12-04-00004-CV, 2004 WL 252785, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied)
(mem. op.); Feist v. Hubert, No. 12-03-00442-CV, 2004 WL 252285, at *1 (Tex. App.-Tyler Feb.
11, 2004, pet. denied) (mem. op.).
Opinion delivered January 21, 2015.
Panel consisted of Worthen, C.J. and Hoyle, J.
                                                 (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         JANUARY 21, 2015


                                         NO. 12-14-00308-CV


                                         CONNIE FRAZIER,
                                              Appellant
                                                 V.
                                          IRINEO GARCIA,
                                              Appellee


                              Appeal from the County Court at Law #3
                           of Smith County, Texas (Tr.Ct.No. 63,495-B)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J. and Hoyle, J.